Third District Court of Appeal
                                  State of Florida

                              Opinion filed April 10, 2019.
            Not final until disposition of timely filed motion for rehearing.

                                  ________________

                                  No. 3D19-0256
                             Lower Tribunal No. 17-1832
                                ________________


                              Ana Maria Olin, et al.,
                                      Appellants,

                                           vs.

                Wilmington Savings Fund Society, FSB, etc.,
                                       Appellee.



         An Appeal from the Circuit Court for Miami-Dade County, Rodney Smith,
Judge.

         Ana Maria Olin and Robert A. Del Castillo, in proper persons.

      Fox McCluskey Bush Robison, PLLC, and Adam G. Schwartz (Stuart), for
appellee.


Before SALTER, FERNANDEZ, and LINDSEY, JJ.

         LINDSEY, J.
      Appellee, Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,

as Trustee for the Pretium Mortgage Acquisition Trust (Wilmington), seeks

dismissal of this appeal for lack of jurisdiction. Because appellants, Ana Maria Olin

and Robert A. Del Castillo a/k/a Robert Anthony Del Castillo, filed their notice of

appeal beyond thirty days from the date of rendition of the order on appeal, we grant

Wilmington’s motion and dismiss this appeal for lack of jurisdiction.

      This cases involves an appeal of an order rescheduling a foreclosure sale. The

order was rendered December 18, 2018. Ms. Olin and Mr. Del Castillo filed their

notice of appeal on February 8, 2019 - 53 days later. Fla. R. App. P. 9.110(b)

provides that an appellant shall file a notice with the clerk of the lower tribunal

within thirty days of rendition of the order to be reviewed. Thus, Ms. Olin and Mr.

Del Castillo were required to file their notice of appeal on or before January 17,

2019, in order to timely invoke this Court’s jurisdiction.

      Florida courts of appeal have routinely granted motions to dismiss following

the untimely filing of a notice of appeal because the court does not have jurisdiction

to hear the case. See Bryant v. Wells Fargo Bank, N.A., 182 So. 3d 927, 929 (Fla.

3d DCA 2016) (citing Mekertin v. Winn Dixie Stores, Inc., 869 So. 2d 1286, 1288

(Fla. 4th DCA 2004) (“The time for taking an appeal is a jurisdictional requirement

established by Fla. R. App. P. 9.110(b). Where the notice of appeal is not filed within

thirty days of rendition, the appellate court is precluded from exercising jurisdiction



                                          2
over the appeal.” (quoting Am. Auto. Ass’n v. C.D.S. Towing & Recovery, Inc., 805

So. 2d 1064, 1065 (Fla. 3d DCA 2002))); Chandler v. BAC Home Loans Servicing,

101 So. 3d 948 (Fla. 1st DCA 2012)) (dismissing appeal for untimely notice of

appeal). Failure to timely invoke this Court’s jurisdiction requires dismissal.

      Dismissed.




                                          3